Citation Nr: 0737748	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date earlier than 
November 7, 2003, for grant of service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to January 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
anxiety in June 1986.  

2.  In February 1989 the Board denied the service connection 
for anxiety.  

3.  In March 1993 the veteran filed a claim for service 
connection for depression as secondary to the service 
connected hysterectomy.  In June 1993 the RO denied the 
veteran's claim.

4.  The RO denied the veteran's requests to reopen the claim 
in February 1994, March 1995, May 1995 and March 2000.  The 
veteran did not appeal these decisions and they became final.

5.  In November 2003 the veteran filed a request to reopen 
her claim.  In February 2005 the RO reopened the claim and 
granted service connection for depression as secondary to the 
service connected hysterectomy.

6.  The appellant did not file a claim or an informal claim 
for depression prior to November 7, 2003.


CONCLUSIONS OF LAW

The criteria for an effective date prior to November 7, 2003, 
for a grant of service connection for major depressive 
disorder, have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of an earlier effective date for major depressive 
disorder.  In VCAA a letter of February 2004 the appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  Se was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letter predated the rating 
decision.  With regard to notice as to disability ratings and 
effective date assignment, notice was not provided until a 
letter of March 2006.  However, the lack of timeliness is not 
prejudicial to the appellant because his claim is denied, 
and, therefore, the issues of rating and effective date do 
not arise.  The Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
withdrew her request for a Travel Board hearing.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

In Bingham  v. Nicholson, 421 F.3d 1346, 1348 (Fed.Cir.2005) 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) rejected the assertion that "a purported failure to 
evaluate a service connection claim under 'all applicable 
law'-e.g., the various theories of entitlement authorized by 
statute-is a legal error that precludes final adjudication of 
that claim."  The Federal Circuit further held that 
"finality attaches once a claim for benefits is disallowed, 
not when a particular theory is rejected ." Id. at 1348-49; 
see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(multiple theories of establishing same benefit are part of 
same claim).  Thus, once a final decision on a claim has been 
made, a failure to consider all aspects of a claim can only 
be challenged through a motion asserting clear and 
unmistakable error (CUE).  Bingham, 421 F.3d at 1349; Andrews 
v. Nicholson, 421 F.3d 1278, 1281 (Fed.Cir.2005). 

The veteran filed a claim for service connection for a 
nervous condition in June 1986.  The RO denied service 
connection for generalized anxiety disorder in a rating 
decision of September 1986.  In April 1987, the veteran filed 
a Notice of Disagreement (NOD) and specifically listed the 
issue of entitlement to service connection for anxiety as 
secondary to hysterectomy.  In February 1989 the Board denied 
the veteran's claim for service connection for a generalized 
anxiety disorder.  The Board did grant service connection for 
ovarian cyst with salpingo-oophorectomy and total abdominal 
hysterectomy.

In March 1993 the veteran filed a claim for service 
connection for chronic depression secondary to complete 
hysterectomy.  In March 1993 the RO sent a letter to the 
veteran requesting that she send medical evidence that showed 
that the cause of her depression was the hysterectomy.  The 
veteran did not reply and in June 1993 the RO sent a letter 
to the veteran informing her that her claim had been 
disallowed.

In July 1993 the veteran submitted an Authorization for 
Release of Information form for private medical records.  
Private medical records were obtained and associated with the 
claim file.  In a rating decision of February 1994 the RO 
continued the denial.

In May 1994 the veteran filed a claim for service connection 
for depression.  In a rating decision of March 1995 the RO 
denied the veteran's claim on the basis that she had not 
submitted new and material evidence to reopen the claim.  In 
April 1995 the veteran filed an NOD.  In a rating decision of 
May 1995 the RO continued the denial.  The veteran did not 
file a substantive appeal.
 
In January 2000 the veteran filed a request to reopen her 
claim for service connection for depression secondary to her 
service connected hysterectomy.  In a rating decision of 
March 2000 the RO denied the veteran's request to reopen the 
claim.  In April 2000 the veteran filed an NOD.  A Statement 
of the Case was provided in September 2000.  The veteran did 
not file a substantive appeal.

On November 7, 2003 the veteran filed a claim for service 
connection for depression secondary to the hysterectomy.  In 
a rating decision of November 2005 the RO reopened the 
veteran's claim and granted service connection effective 
November 7, 2003, the date of the receipt of the veteran's 
reopened claim.

The veteran is appealing the effective date of the grant of 
service connection for depression.  After a careful review of 
the evidence of record the Board finds that the veteran is 
not entitled to an effective date prior to November 7, 2003.  

The Board denied the veteran's claim for service connection 
for a generalized anxiety disorder in February 1989.  This is 
a final decision.  38 U.S.C.A. § 7104.  The Board notes that 
while the veteran had initially claimed service connection 
for anxiety only on a direct basis, in the NOD of April 1987, 
she stated she wanted to specifically address the issue of 
"anxiety secondary to hysterectomy."  Therefore, the 
Board's denial of service connection in February 1989 is 
considered to have included service connection on a secondary 
basis.  There is no indication that the Board did not 
consider all theories of entitlement at the time of its 
February 1989 decision.  The issue before the Board was 
service connection.  Her allegation of a relationship to a 
service connected disability was merely another theory of 
entitlement.  See Bingham.  In this case, there was no 
intervening change in law or regulation that created a new 
basis of entitlement.  See Vaughn v. Gober, 14 Vet. App. 92 
(2000).  The decision of the Board is entitled to presumption 
of validity.  

After the Board's decision of February 1989, the next 
communication from the veteran is not until March 1993 when 
she filed a claim for service connection for depression as 
secondary to the service connected hysterectomy.  This claim 
was denied via letter dated in June 1993.  Appellate rights 
were provided with the letter.  The veteran submitted 
additional evidence and in a rating decision of February 
1994, the RO continued the denial.  

A subsequent claim for service connection for depression as 
secondary to the hysterectomy was filed in May 1994.  In a 
rating decision of March 1995, the AOJ denied the request to 
reopen.  While the veteran did file an NOD regarding this 
decision, she did not perfect her appeal and thus, the 
decision became final.  The Board finds that the RO's 
adjudication of this claim as a request to reopen was proper 
as there was a prior final decision of the Board of February 
1989.  

The veteran attempted to reopen the claim in January 2000.  
This request was denied in April 2000.  An NOD was filed but 
the appeal was not perfected.  Therefore, that decision 
became final.

The next communication received from the veteran was not 
until November 7, 2003.  The RO's prior determination denying 
the veteran's request to reopen the claim in April 2000 is 
final.  See 38 U.S.C.A. § 7105.  No further claim was 
received from the veteran or her representative until the 
November 2003 request to reopen the claim.  Looking at the 
time period after the final decision of April 2000, the Board 
finds that prior to November 7, 2003, there was no claim, 
informal claim, or an intent to file a claim for a 
psychiatric disorder.  None of the documents submitted since 
the unappealed rating decision of January 2000 and November 
7, 2003 the date of the receipt of the reopened claim, 
addressed the issue of depression secondary to the 
hysterectomy and cannot be considered a claim, an informal 
claim, or an intent to file a claim.  

The veteran has argued that there never was an initial 
decision as to the issue of service connection on a secondary 
basis.  She has argued, through her attorney, that the 
Board's decision of February 1989 did not specifically 
address the claim on a secondary basis and that the RO 
incorrectly treated the issue as a request to reopen the 
claim.  She argues that since the claim was never 
specifically adjudicated on a secondary basis, that there was 
never an initial decision on the issue and therefore, she is 
entitled to an effective date of March 1993 the date when she 
filed a claim specifically for service connection on a 
secondary basis.  However, as noted above, she did address 
the issue of service connection on a secondary basis in her 
statement of April 1987 and there is no indication the Board 
did not consider all theories of entitlement at the time of 
the February 1989 decision.  See Bingham.  Therefore, 
subsequent claims on a secondary basis are properly reviewed 
as claims to reopen a finally adjudicated claim and, under 
38 U.S.C.A. § 5110 the effective date is the date of receipt 
of the reopened claim.  

Regardless of the above, in March 1993 the appellant filed a 
claim for service connection for depression secondary to 
hysterectomy.  In June 1993, the claim was denied.  The 
appellant was informed of the decision and of her appellate 
rights.  This letter constitutes a decision and notification.  
This determination was not appealed.  

The Board has considered all of the veteran's arguments.  
However, the arguments advanced are at best, akin to no more 
than a grave procedural error by the RO which is not enough 
to revisit a finally adjudicated claim.  

In sum, the Board finds that the effective date of the grant 
of service connection is November 7, 2003, the date of 
receipt of the reopened claim for depression secondary to the 
hysterectomy.  The evidence does not show that the veteran 
filed a formal claim, an informal claim, or indicated an 
intent to file a claim after the final RO decision of March 
2000 and November 7, 2003.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as a matter of law and 
regulation, an earlier effective date beyond that currently 
assigned cannot be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date earlier than November 7, 2003, for the 
award of service connection for major depressive disorder is 
denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


